DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 112, 116, and 117.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 32.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 3, 7, 8, 12, 13, 17, and 18 recite “the channel legs.” It is unclear if the channel legs refer to the high leg, low leg, or both high and low legs of the channel previously defined in preceding claims from which claims 2, 3, 7, 8, 12, 13, 17, 18 depend.
Claims 1, 6, 11, and 16 each recites the limitation "the channel spaces".  There is insufficient antecedent basis for this limitation in the claim.
Claims 15 and 20 recites “solar panels mounted to a channel to the channel, the channel having a single ground connection.” It is unclear as whether “the channel” is meant to refer to channels previously defined in claims 11 and 16 from which the claims depend or whether it refers to “a channel” defined in claims 15 and 20.
Claim 16 recites the limitation "the coil roll-forming machine" in the last clause of the claim.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 6, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1,376,029 to Blickman (“Blickman”) in view of U.S. Publication NO. 2004/0112005 to Fischer (“Fischer”).
Regarding claims 1 and 16, Blickman discloses a method of installing on a horizontal or near-horizontal support surface a solar panel array including multiple solar panels, the method comprising: at a deployment site converting a flat metal sheet stock (par 0011-0013) into lengths of continuous rack 1a-1c channels each having upstanding legs 12, 14 of different heights; locating the channels in parallel rows with a spacing determined by a width of the solar panels with interior spaces of the channels facing upwardly; weighing the channels down on the support surface by placing ballast 40 in channel spaces; and positioning the solar panels 30 each with an edge supported by a high leg of one channel of the channels and an opposite edge supported by a low leg of an adjacent channel of the channels, the deployment site corresponding to (a) an area within which the support surface resides.
Blickman does not disclose at a deployment site, operating a coil roll-forming machine to fabricate from metal coil stock longitudinally continuous rack channels each having a length of 
Fischer discloses that elongated supporting channels can be formed on site by operating a roll forming machine loaded with flat metal coil stock to 5convert the stock to a channel shaped elongated configuration and severing the channel shaped material from the coil stock to desired lengths to facilitate installation and reduce waste. Par 0046 and 0052. Having such a machine on site necessarily involves adjacent area corresponding to (i) a length of the coil roll-forming machine plus the length of the members being fabricated times (ii) a width of the coil roll-forming machine.
All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected. Utilizing a roll-forming machine to fabricate on-site facilitates installation and reduces material waste. Having such a machine on site necessarily involves use of an adjacent area corresponding to (i) a length of the coil roll-forming machine plus the length of the members being fabricated times (ii) a width of the coil roll-forming machine. Moreover, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, having longer lengths such as 40 feet would predictably simplify the number of components required for installation. Lastly, the solar panel array of claim 
Regarding claims 5 and 10, Blickman in view of Fischer discloses keeping each of the rack channels within the deployment site from fabrication of the rack channel to operation of the solar panel array to produce electricity.
Regarding claim 6, Blickman discloses a method of installing on a horizontal or near-horizontal support surface a solar panel array including multiple solar panels, the method comprising: converting a flat metal sheet stock (par 0011-0013) into lengths of continuous rack 1a-1c channels each having upstanding legs 12, 14 of different heights; locating the channels in parallel rows with a spacing determined by a width of the solar panels with interior spaces of the channels facing upwardly; weighing the channels down on the support surface by placing ballast 40 in channel spaces; and positioning the solar panels 30 each with an edge supported by a high leg of one channel of the channels and an opposite edge supported by a low leg of an adjacent channel of the channels.
Blickman does not disclose that the metal stock is a metal coil stock and the channels having a length of over 53 feet.
Fischer discloses that elongated supporting channels can be formed on site by operating a roll forming machine loaded with flat metal coil stock to 5convert the stock to a channel shaped elongated configuration and severing the channel shaped material from the coil stock to desired lengths to facilitate installation and reduce waste. Par 0046 and 0052. 
All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected. Utilizing a roll-forming machine to fabricate coil stock on-site facilitates installation and reduces material waste. Moreover, it has In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, having longer lengths such as 53 feet would predictably simplify the number of components required for installation.
Claims 2, 7, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blickman in view of Fisher as applied to claim 1 above and further in view of U.S. Publication No. 2019/0334472 to MacDonald et al. (“MacDonald”).
Regarding claims 2, 7, and 17, Blickman in view of Fischer does not disclose clamping longitudinal edges of the solar panels to the channel legs using clamps, wherein the clamps space the longitudinal edges of the solar panels from respective channel legs to form a gap therebetween.
MacDonald discloses a solar panel installation comprising a support 180 with an upstanding leg 184 wherein a16 longitudinal panel edge (edge of 152) and leg support being spaced to form a gap (defined by clamp 160B) wherein mechanical clamps 160B secure and space longitudinal edges of the solar panels to the channel legs and form said gap, the clamp providing an improved bonding for electrical grounding (par 0043).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Blickman to have one of the16 longitudinal panel edges and a respective channel leg being spaced to form a gap, wherein mechanical clamps secure and space longitudinal edges of the solar panels to the channel legs and form said gap as taught by MacDonald to provide the predictable result of providing an improved electrically grounding attachment. Moreover, where the structure recited is substantially identical to that of the claims, .

Claims 4, 9, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blickman in view of Fisher as applied to claim 1 above and further in view of U.S. Publication No. 2008/0053517 to Plaisted (“Plaisted”).
Regarding claims 4, 9, and 19, Blickman in view of Fischer does not disclose securing grounding circuitry for the solar panels to the channels.
	Plaisted discloses an array of solar panels wherein peripheral edges 140 of the panels being electrically grounded together, long edges of the panels each being electrically grounded to a rack channel 106 such that all 15the solar panel peripheries and rack channels are grounded together. Par 0025. 
All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blickman.
Regarding claim 11, Blickman discloses a solar panel array deployed on a deployment site, comprising: multiple solar panels 30; longitudinally continuous rack channels 1a-1c each having upstanding legs 12, 14 of different heights, the channels located on a support surface in parallel rows with a spacing determined by a width of the solar panels with interior spaces of the channels facing upwardly; and ballasts 40 disposed in the channel spaces to weigh the channels down on the support surface, the solar panels each mounted with an edge supported 
Blickman does not disclose that the channels each having a length of over 53 feet. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, having longer lengths such as 53 feet would predictably simplify the number of components required for installation.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blickman in view of MacDonald.
Regarding claim 12, Blickman does not disclose clamping longitudinal edges of the solar panels to the channel legs using clamps, wherein the clamps space the longitudinal edges of the solar panels from respective channel legs to form a gap therebetween.
MacDonald discloses a solar panel installation comprising a support 180 with an upstanding leg 184 wherein a16 longitudinal panel edge (edge of 152) and leg support being spaced to form a gap (defined by clamp 160B) wherein mechanical clamps 160B secure and space longitudinal edges of the solar panels to the channel legs and form said gap, the clamp providing an improved bonding for electrical grounding (par 0043).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Blickman to have one of the16 longitudinal panel edges and a respective channel leg being spaced to form a gap, wherein mechanical clamps secure and space longitudinal edges of the solar panels to the channel legs and form said gap as taught by MacDonald to provide the predictable result of providing an improved electrically grounding attachment. Moreover, where the structure recited is substantially identical to that of the claims, claimed properties or functions (in this case to function to enable air pressure to equalize on top 10and bottom faces of the panel) are presumed to be inherent. MPEP 2112.01.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blickman in view of Plaisted.
Regarding claims 14 and 15, Blickman in view of Fischer does not disclose securing grounding circuitry for the solar panels to the channels or solar panels ground connections for securing grounding circuitry for solar panels mounted to a channel to the channel, the channel having a single ground connection to earth or a remote power system.
	Plaisted discloses an array of solar panels wherein peripheral edges 140 of the panels being electrically grounded together, long edges of the panels each being electrically grounded to a rack channel 106 such that all 15the solar panel peripheries and rack channels are grounded together. Par 0025. 
All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blickman in view of Fisher and MacDonald as applied to claim 17 above and further in view of Plaisted.
Regarding claim 20, Blickman in view of Fischer and MacDonald does not disclose solar panels ground connections for securing grounding circuitry for solar panels mounted to a channel to the channel, the channel having a single ground connection to earth or a remote power system.
	Plaisted discloses an array of solar panels wherein peripheral edges 140 of the panels being electrically grounded together, long edges of the panels each being electrically grounded to a rack channel 106 such that all 15the solar panel peripheries and rack channels are grounded together. Par 0025. 
All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected.

Allowable Subject Matter
Claims 3, 8, 13, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art alone or in obvious combination discloses applicant’s invention of a method of installing a solar panel array or a solar panel array comprising inter alia hingedly clamping longitudinal edges of the solar panels to the channel legs using hinged clamps, wherein the clamps space the longitudinal edges of the solar panels from respective channel legs to form a gap therebetween and to permit a longitudinal edge of a panel opposite the longitudinal edge to be pivotably raised about the hinged clamps while the longitudinal edge remains connected to an adjacent support. The closest prior art to U.S. Publication No. 2013/0276867 to Wildes et al. (“Wildes”) discloses solar panels hingedly connected to a support. However, Wildes does not disclose that the hinged support is clamped to the channel legs. Instead, Wildes teaches a hinge connection attached to a support via a pin and socket (see Fig. 23) instead of being clamped to legs of a channel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633